BAUM, Senior Judge
(dissenting):
I agree with the majority’s conclusion that the 1979 amendments to Article 2, UCMJ, apply retroactively, but I must disassociate myself from the remainder of the opinion and, in particular, the determination that retroactive application of the Article 2 amendments to individuals who committed offenses prior to the amendments’ effective date is prevented by the Constitutional prohibition against ex post facto laws. In this regard, I join with my brothers in the Army who find the Constitutional ex post facto provisions inapplicable to the situation posed by these amendments relating to court-martial jurisdiction. See United States v. McDonagh, 10 M.J. 698, 711-13 (A.C.M.R.1981) (Foreman and Clause, JJ., concurring in part and dissenting in part).
In further amplification of my position, I see these amendments as merely restating expressly what had always been the law. Be reaffirming the principles of In re Grimley, 137 U.S. 147, 11 S.Ct. 54, 34 L.Ed. 636 (1890), the United States Congress created no new rules; it simply underscored the continuity in the law from Grimley to the present. By its action, the Congress of the United States rejected the pronouncement of United States v. Russo, 1 M.J. 134 (C.M. A.1975), for what it was, an attempt at judicial legislation beyond the authority of the Court of Military Appeals and clearly in conflict with the legislative intent of Congress. The military services suffered the adverse effects of that ill-advised opinion for four years, with literally thousands of military offenders escaping prosecution and conviction. To continue this charade for what may be an unlimited indefinite period, permitting countless past offenders — both *712absentees and common law felons — to periodically reappear and assert the renounced doctrine of Russo and thereby avoid accountability for criminal acts is, in my view, unthinkable. If the Court of Military Appeals contemplates perpetuating this situation by finding the Article 2 amendments to be ex post facto laws, as has been done in the majority opinion, I urge that Court, instead, to avoid this result by expressly overruling United States v. Russo, as suggested by Judge Clause in United States v. McDonagh, supra.
Judge ABERNATHY and Judge KERCHEVAL join in Senior Judge BAUM’s dissent.